Citation Nr: 0423706	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-00 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral fungal 
infection of the feet.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for right 
leg injury residuals.

4.  Entitlement to a rating in excess of 10 percent for right 
hip arthritis.

5.  Entitlement to a rating in excess of 10 percent for 
cervical spine degenerative changes.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1965 to January 1968.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal of rating 
decisions of August 1998 (fungal infection of the feet) and 
June 2000 (remaining 5 issues) by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The veteran now resides in Nevada, and his claims file is in 
the jurisdiction of the Reno, Nevada RO.  A videoconference 
hearing before an RO hearing officer was held in December 
2000.  

Service connection for diabetes mellitus, effective from July 
2001, was granted in June 2002.  In July 2004 the veteran's 
representative sought an earlier effective date for that 
grant.  This matter is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  While a July 2002 statement of the case (SOC) 
included various VCAA regulations, as observed by the 
veteran's representative in July 2004, the veteran has not 
been provided adequate VCAA notice.  Since the case is being 
remanded anyway, there is an opportunity to correct VCAA 
notice deficiencies.

Subsequent to the most recent, July 2002, SOC and 
supplemental SOC (SSOC) the veteran submitted extensive 
additional evidence/medical records.  The records were 
received in January and March 2003 and January and April 
2004.  They contain pertinent information, but have not been 
reviewed the RO.  The veteran did not waive RO review.  The 
Board is now bound to return the record to the RO for initial 
consideration of the additional evidence.  See Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

The veteran was last formally examined for evaluation of his 
PTSD in May 2000, and was last formally examined regarding 
his orthopedic disabilities in February 2001.  As he alleges 
that all of these disorders have worsened since he was last 
examined, contemporaneous examinations are indicated.  

There is no indication that application of the revised rating 
(effective September 23, 2002 and September 26, 2003) 
criteria for rating certain conditions of the spine have been 
considered or that the veteran has been advised of the 
changes.  The criteria for rating skin disorder (scar 
residual of punji stick injury) were revised effective August 
30, 2002.  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the veteran is 
entitled to a rating under the "new" criteria from their 
effective date.  

It is also noteworthy. regarding the right hip and cervical 
spine disabilities, that where, as here, the claim involves 
the assignment of an initial rating for a disability 
following the award of service connection for such 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
notice of the VCAA specific to each claim 
on appeal.  He should be advised what 
evidence he needs to establish each 
claim, what the record shows, and of his 
and VA's respective responsibilities in 
obtaining any further evidence (including 
that he should submit everything he has 
pertinent to the claims).  He should have 
the opportunity to respond.  He should 
also be advised of the revised criteria 
for rating disabilities of the spine and 
skin.  

2.  The RO should then make arrangements 
for the veteran to be afforded a VA 
examination by a psychiatrist to 
ascertain the current severity of his 
PTSD.  The veteran's claim folders should 
be available to the examiner for review 
in conjunction with the examination.  All 
findings must be reported in detail.  The 
examiner should review the criteria for 
ratings in excess of 30 percent for 
psychiatric disability, and should note 
the absence or presence of each symptom 
(and, if present, its frequency and 
severity).  The examiner should also 
opine regarding the effect of the PTSD on 
the veteran's employability, and should 
explain the rationale for all opinions 
given.

3.  The veteran should also be afforded a 
VA examination to determine the current 
severity of his right leg injury 
residuals.  His claims folders should be 
available to the examiner for review in 
conjunction with the examination.  The 
examination report should consider all 
findings necessary to evaluate the scars 
under both the old and new criteria for 
rating skin disorders [in effect prior 
to, and from, August 30, 2002].  The 
examiner must be provided copies of those 
criteria.

4.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature and severity of the veteran's 
service-connected right hip and cervical 
spine disorders.  The examination must 
include range of motion studies.  The 
examiner should have the veteran's claims 
files and copies of both the previous and 
the revised criteria for rating diseases 
and injuries of the spine available for 
review in conjunction with the 
examination.  The cervical spine findings 
must be sufficient to allow for 
consideration of both the new and the old 
rating criteria.  The examiner should 
explain the rationale for any opinions 
given.

5.  After the development ordered above 
(and any further action deemed necessary) 
is completed, the RO should review the 
entire record and re-adjudicate the 
claims.  The review must encompass 
consideration of all applicable criteria 
for rating cervical spine disabilities, 
including under both the old and (from 
September 23, 2002 and September 26, 
2003) the new criteria for rating 
diseases and injuries of the spine, and 
the old and (from August 30, 2002) the 
new criteria for rating skin disorders.  
If any claim remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The purpose of this remand is to satisfy the mandates of the 
VCAA, and the Court and the Federal Circuit in the decisions 
cited above, and to ensure that the duty to assist the 
veteran in development of his claims is met.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


